 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468K.B.I. Security Services, Inc. and International Un-ion, United Plant Guard Workers of America (UPGWA). Cases 34ŒCAŒ6495 and 34ŒCAŒ6667 January 10, 2000 SECOND SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On April 3, 1997, Administrative Law Judge Stephen J. Gross issued the attached supplemental decision.  Thereafter, the Respondent filed exceptions.  The Gen-eral Counsel filed cross-exceptions, a supporting brief, and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions, cross-exceptions, and brief and has decided to affirm the judge™s rulings, findings, and conclusions, except as modified here, and to adopt the recommended Order as modified and set forth in full below. This case is before the Board on remand from the United States Court of Appeals for the Second Circuit, which has directed inquiry into whether reinstatement is an appropriate remedy for discriminatees Orlando Febus and Hector Rosenthal in light of evidence that they may have engaged in unprotected conduct warranting dis-charge while working for the Respondent.1  The judge found, and we affirm, that there is no proven basis for denying reinstatement to Rosenthal or Febus based on thefts that took place at the premises of a client where Respondent employed those two and others as security guards.  He further found, however, that Febus™ use of the telephone to make unauthorized calls at the same premises warranted denial of reinstatement.  We dis-agree.2 Prior to its unlawful layoff and refusal to recall Febus and Rosenthal on May 21, 1994, the Respondent em-ployed them as security guards on different shifts at the premises of Saturn of Stamford, an automobile dealer-ship.  Saturn terminated its contract with the Respondent as of May 30.  Thereafter, Saturn received a telephone bill which included long-distance charges incurred dur-ing nonbusiness hours on Sunday, May 15.  Eleven of those calls were made in close succession from 5:12 p.m. through 6:06 p.m.  Another call was made at 8:13 p.m.  With the exception of one call to Florida charged to a Saturn calling card, all calls were to various adult sex lines.                                                                                                                      1 See KBI Security Service, Inc. v. NLRB, 91 F.3d 291 (1996). 2 We find no merit in the Respondent™s exceptions to the judge™s failure to reopen the record for the presentation of additional evidence.  The Respondent had full opportunity to litigate the issue of the dis-criminatees™ alleged misconduct in the original hearing.  It cross-examined discriminatee Febus, introduced documentary evidence, and presented the testimony of Branch Manager Anthony Netto on this issue.  Neither the court™s opinion nor the Board™s remand order, 322 NLRB 819 (1997), mandated reopening the record for further hearing.  Although the judge invited the parties™ statements of position ﬁconcern-ing the procedures to adopt in connection with the remand,ﬂ the Re-spondent did not specifically request reopening the record.  Finally, the Respondent makes no offer of proof concerning the additional evidence that it would adduce relevant to the reinstatement remedy issue. It is undisputed that Febus was on guard duty during the evening of May 15.  Although the Respondent™s Manager Anthony Netto testified that Febus™ assigned duty hours were from 9 p.m. to 7 a.m., Febus™ own handwritten time report for the night in question indi-cated that he was on duty from 6 p.m. to 7 a.m.  Only Respondent™s guards and certain management officials had access to the Saturn facility after it closed at 5 p.m.  Febus testified that no one else was present at the facility during times when he was on duty.  Febus had access to the Saturn telephone lines, but he was stationed in a ga-rage and could not go into the interior of the Saturn deal-ership building.  There is no evidence that he had access to a Saturn calling card.  Febus testified that he did not make the calls and did not know who did. On July 1, Saturn Controller Damian Sanatore faxed the May 15 phone bill and a copy of Febus™ time report to Netto with a note stating ﬁTonyŠphone bill and guard report for Sunday 5Œ15Œ94Šwe close at 5 p.m. on Sun-days.  I am charging you back for this.ﬂ  On July 21, the Respondent terminated Febus.  A preprinted separation record form memorializing the discharge includes checks in boxes for ﬁunsatisfactory performance,ﬂ ﬁviolation of company policy,ﬂ and ﬁotherŠdue to loss of job site.ﬂ  There is no evidence that the Respondent considers a guard™s unauthorized use of a customer™s telephone to be grounds for discharge.  Years earlier, the Respondent deducted $25 from Rosenthal™s pay for unauthorized calls from a customer™s facility and took no other action against him. Controlling Board precedent, as correctly stated by the judge, holds that if an employer satisfies its burden of establishing that the discriminatee engaged in unpro-tected conduct for which the employer would have dis-charged any employee, reinstatement is not ordered and backpay is terminated on the date that the employer first acquired knowledge of the misconduct.3 The judge first concluded that it was ﬁfar more prob-able than not that Febus made all the calls in question.ﬂ  Then, he expressed doubt whether the Respondent met its burden of proving, under the foregoing standard, that it would have discharged Febus when Saturn brought the calls to its attention.  Nevertheless, the judge reasoned that ﬁgiven the procedural posture of this case and the grotesque unseemliness of the May 15 calls themselves,ﬂ the Board should not reinstate Febus and should toll his backpay as of July 21.  3 Marshall Durbin Poultry Co., 310 NLRB 68, 70 (1993). 330 NLRB No. 67  K.B.I. SECURITY SERVICES 469Contrary to the judge, we find that there is insufficient 
proof that Febus made the disputed telephone calls.  Sat-
urn™s Controller Sanatore admitted in his testimony that 
he had no proof other than the telephone bill and Febus™ 
time report.  That report 
does not place Febus on the 
premises earlier than 6 p.m., well after the series of calls 
had begun.
4  There is no evidence that Febus had a Sat-
urn calling card, which was undisputedly used in making 
the one call to Florida.  Furt
hermore, the fact that Febus 
did not believe anyone was present at the facility is not 
determinative.  Febus did not have access to the interior 
of the Saturn building and could not state with certainty 
that no one remained there 
after business hours on May 
15. 
The Respondent bears the burden of proving that Fe-
bus engaged in the alleged misconduct.  ﬁDenial of rein-
statement must be based on something more than a rea-
sonable suspicion.ﬂ  
Big ﬁGﬂ Corp.
, 223 NLRB 1349 
(1976).  Viewed in its most 
favorable light, the evidence 
here proves nothing more than a reasonable suspicion 
that Febus made the calls. 
Moreover, the only evidence of past practice shows 
that Rosenthal was required to make restitution for the 

cost of unauthorized calls 
but was not subjected to any 
discipline.  Febus™ termination report, executed by the 
Respondent after receipt of 
the telephone bill from Sat-
urn, makes no specific reference to the calls as a basis for 
termination.  There is no testimony that Netto or anyone 
else associated with the Respondent even mentioned the 
calls to Febus. 
Based on the foregoing, we shall reverse the judge and 
order that that the Respondent offer reinstatement and 
full backpay,
5 to Febus as well as to Rosenthal. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, K.B.I. Security Services, Inc., Bridgeport, 
Connecticut, its officers, agents, successors, and assigns, 
shall  
1.  Cease and desist from  
(a) Failing to recall employees
 from layoff because the 
employees joined or assisted the International Union, 
United Plant Guard Workers 
of America (UPGWA) or 
any other union. 
(b) Failing to recall employees
 from layoff because the 
employees gave testimony to the Board. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
                                                          
                                                           
4 Netto, the Respondent™s agent, testified that Febus™ shift did not 
begin until much later at 9 p.m., after all the calls had been made. 
5 Backpay for both Febus and Rosenthal shall run from May 21, 
1994, to the date of their reinstatement, and shall be computed as pre-
scribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Hector Rosenthal and Orland
o Febus full reinstatement 
to their former jobs or, if those jobs no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed. 
(b) Make Hector Rosenthal and Orlando Febus whole 
for any loss of earnings and other benefits suffered as a 
result of the discrimination against them in the manner 
set forth in this supplemental decision. 
(c) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
copies of the attached notice marked ﬁAppendix.ﬂ
6  Cop-
ies of the notice, on forms provided by the Regional Di-
rector for Region 34, after being signed by the Respon-
dent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since August 4, 1994. 
 (e) Within 21 days after service by the Region, file 
with the Regional Director a  sworn  certification of a 
responsible official on a form provided by the Region 

attesting to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
  6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470WE WILL NOT fail to recall employees from layoff be-
cause the employees joined or
 assisted the International 
Union, United Plant Guard Workers of America 
(UPGWA) or any other union. 
WE WILL NOT fail to recall employees from layoff be-
cause the employees gave 
testimony to the Board. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
offer Hector Rosenthal and Orlando Febus full rein-
statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL make Hector Rosenthal and Orlando Febus 
whole for any loss of earnings and other benefits suffered 
as a result of the discrimination against them in the man-

ner set forth in this supplemental decision. 
 K.B.I. S
ECURITY 
SERVICES, INC.  SUPPLEMENTAL DECISION 
INTRODUCTION STEPHEN 
J. G
ROSS, Administrative Law Judge. K.B.I. Secu-
rity Services, Inc. (KBI) is in the business of providing security 
guards. This case concerns KBI™s Bridgeport, Connecticut, 
facility. At all relevant times Anthony Netto was the manager 
of that facility.
1 I held a hearing in this proceeding on November 9 and 10, 
1994. Subsequent to the hearing I ruled, in an Order dated No-
vember 28, 1994, that because KBI had not filed an answer in 
response to the complaint in 
Case 34ŒCAŒ6667, all allegations 
in that complaint ﬁare deemed admitted.ﬂ In my decision in this 
proceeding I accordingly found, ﬁbased on the allegations of 
the complaint in Case 34ŒCAŒ6667,ﬂ that ﬁsince about May 21, 
1994, KBI has failed and refuse
d to recall its employees Or-
lando Febus and Hector Rosenthal from layoffﬂ because of their 

union and other protected activities.
 I went on to conclude that 
KBI™s refusal to recall Febus 
and Rosenthal from layoff vio-
lated Section 8(a)(1), (3), a
nd (4) of the Act. I recommended 
that the Board order KBI to reinstate both employees and pay 

them backpay.  
On August 9, 1995, the Board my affirmed my rulings, find-
ings and conclusions and ad
opted my recommended Order. 
K.B.I. Security Services
, 318 NLRB 268 (1995). 
KBI petitioned the United Stat
es Court of Appeals, Second 
Circuit, for review; the Board cross-applied for enforcement.  
In my November 28 Order I had noted that it was a ﬁdis-
agreeable order to have to issu
eﬂ since ﬁthe impression I gained 
during the hearing is that . . . on
e of the two alleged discrimina-
tees may have behaved reprehensibly during the time he pur-

ported to guard the premises of one of KBI™s customers . . . .ﬂ
 2 By those words I was referring to
 testimony indicating that cash 
                                                          
                                                           
1 Netto represented KBI at the hear
ing in this pro
ceeding and testi-fied on behalf of KBI. Netto is not an attorney.  
2 Since the parties had not yet had an opportunity to file briefs, I was 
not in a position to make any findings.  
was stolen and improper and expensive telephone calls were 
made from the premises of a 
customer of KBI during times 
when Febus may have been the 
only person in those premises. 
The court, referring to those words of my November 28 Or-
der, held that: 
 If, in fact, Febus or Rosenthal engaged in theft while 
guarding a client of KBI, the remedy crafted here in inap-
propriate. A default judgment does not relieve the Board 
from considering the propriety of a remedy such as rein-
statement. We conclude that reinstatement of a thief to a 
position with a security company is not an automatic rem-
edyŠand may not be a permi
ssible remedy. Such a rem-
edy is not tailored to the redress of an unfair labor prac-
tice. . . . and would impose an undue burden on KBI and 
its employeesŠwho might find themselves unemployed if 
KBI attained a reputation for employing untrustworthy 
guards . . . . It appears from the ALJ™s November 28 deci-
sion that he erroneously thought he lacked authority to 
consider the evidence concerning theft in formulating the 
remedy, and therefore misapprehended his power and duty 
to craft a remedy that was properly tailored to the circum-
stances of this case.  
. . . . The record before us, however, does not show whether 
it was Febus or Rosenthal, individually or together, who 
engaged in the thefts. Nor can we determine from the 
ALJ™s order (which is cast in terms of his impression) 
whether the ALJ made a finding on this issue. We there-
fore . . . . remand to the Board for a further determination 
as to whether it is an appropriate remedy under the cir-
cumstances of this case to reinstate Febus and Rosenthal. 
In fashioning a proper remedy
 on remand, the Board has 
the authority and duty to consider all evidence and testi-
mony introduced at the hearing and to remand to the ALJ 
as may be necessary for furthe
r development of the record. 
. . . . This case is remanded to the Board for a further de-
termination as to whether reinstatement is an appropriate 

remedy.
3  The Board accepted the court™s remand, stated that it deemed 
the court™s opinion to be the law of the case, and remanded the 

proceeding ﬁfor a hearing and supplemental decision on the 
issue of the appropriate remedy
 for Febus and Rosenthal.ﬂ 322 
NLRB 819 (1997). 
By notice dated January 13, 1997, I advised the parties that I 
would consider their views ﬁconcerning the procedures to adopt 
in connection with the remand.ﬂ
4 No party asked me to reopen 
the hearing.
5 Rather, the General Counsel took the position that 
the existing record showed that reinstatement and backpay were 
 3 KBI Security Service  v. NLRB
 91 F.3d 291 (2d Cir. 1996).  
4 The Board™s remand order specified that the hearing should be re-
opened only if I ﬁshould . . . deem it necessary.ﬂ 
5 KBI, in its response to my notice, 
stated that ﬁit believes that the 
Board™s remand . . . must include full development of all the facts . . . .ﬂ  
(KBI™s response did not otherwise touch on the procedures to follow in 
this remanded proceeding.) I do not read that as a request to reopen the 
hearing, especially since the notice specifically stated that ﬁI am par-
ticularly interested in the parties™ positions about whether I should 
order an oral evidentiary hearing.
ﬂ I did not receive KBI™s response 
within the time specified in the Noti
ce. (KBI apparently sent it to the 
wrong address.) But counsel for the 
General Counsel advised that he 
would not oppose my taking it into consideration. 
 K.B.I. SECURITY SERVICES 471appropriate remedies. KBI™s position is that ﬁ[t]he intent of the 
Board™s remand and of the opinion of the Court of Appeals is 
that a different remedy [from re
instatement and backpay] be 
applied.ﬂ6 The Facts Concerning Orlando Febus 
KBI began providing nighttime guard services to an automo-
bile dealer, Saturn of Stamford (Saturn), starting in May 1991. 
In May 1994, Saturn ended its arrangement with KBI because 
of Saturn™s dissatisfaction with 
the services KBI had been pro-viding. Saturn was particularly 
concerned that one or more of 
the guards that KBI provided to Saturn may have been stealing 
small amounts of cash. 
KBI had assigned Febus to the Sa
turn site beginning in late 
1993. Febus generally worked at 
Saturn on Thursdays, Fridays, 
Saturdays, and Sundays. (The Monday, Tuesday, and Wednes-

day guard duty was generally ha
ndled by Rosenthal.) Febus™ 
hours on all days except Sundays 
were 9 p.m. to 7 a.m. The 
record is not entirely clear about the hours of his Sunday work, 
but as will be discussed below, on Sundays he probably began 
no later than 6 p.m., again ending the next morning at 7 
o™clock. Febus, presumably, mi
ssed some days of work. On 
those days KBI replaced him w
ith various other employees, 
none of whose names appear in the record. 
The Instances of Petty Theft at the Saturn facility 
On several occasions in early 1994Œthat is, a few months, or 
less, after Febus began working at the Saturn siteŒSaturn™s 
management discovered several instances of what a Saturn 
official called ﬁpetty theft.ﬂ As a Saturn official testified, ﬁ[W]e 
had a couple of incidents where we had cash boxes being rifled; 
we had some Freon stolen once.ﬂ
7 It seemed to Saturn™s management that the incidents oc-
curred at times of the day when the dealership was closed and a 
KBI guard was on duty. But management was not certain that 
that was the case.  
As to which of the guards were under suspicion, the record 
tells us only that Saturn™s management was at all times clear 

that Rosenthal was not the guilty party. That leaves Febus and, 
perhaps, any temporary replacemen
ts for Febus or Rosenthal.  
Febus testified that he ﬁwas not scheduled to work [on the 
dates] when the money was st
olen.ﬂ No other testimony 
touches on this point. The record contains no documentary 
evidence on this point, one way or the other. 
In or about March 1994, Saturn ended the guards™ access to 
the areas in which the thefts oc
curred. This is what Saturn™s 
controller, Damian Sanatore, had to say about that: 
                                                          
                                                           
6 By order dated February 14, 1997, I concluded that the record need 
not be reopened and gave the parties further opportunity to discuss 
ﬁwhether reinstatement would be an appropriate remedy to accord 
Rosenthal and Febus.ﬂ No party re
sponded to my February 14 order. 
7 Testimony of Saturn Controller Sanatore. 
There was a pretty high level of frustration amongst 
the management of the dealership as to all these recurring 
incidents of . . . petty theft, just a nuisance value.  And 
since we couldn™t pinpoint whether it was an inside job or 
the  security  guards,  we  thought  that  by  excluding  the 
guards from having access to the premises, we could de-
termine if they continued, it was an inside job.  If they 
didn™t continue, it might be a link to the guards on duty.  
That™s the reason why we actually locked up the building 
and asked the guards to remain outside. 
JUDGE GROSS:  Did you tell Mr. Netto [KBI™s man-
ager] that? 
THE WITNESS:  Yes, I did, because we had a concern 
because there were no bathroom facilities outside the 
building which [was] awkward for the guards, but it was a 
step we had to take. 
Q. B
Y MR. NETTO:  Were there any other incidents of 
thefts after the guards were removed from the actual build-
ing? 
A. I must confess that since we have locked up the 
building, we had no occurrences after that. 
 On April 20, 1994, Saturn ende
d its relationship with KBI, effective May 30, ﬁin view of 
the numerous complaints referred 
to you . . . that we have been unable to solveﬂ (in the words of 
Saturn™s termination letter to KBI). 
It is possible that it was Febus
 who was responsible for the 
petty thefts about which Sanatore testified. Their timing sug-
gests the possibility of a link between them and Febus: They 
started within a few months af
ter Febus began working at the 
Saturn site, they might well have occurred when Febus was on 
duty, and they no longer occurred after Febus, along with the 
other KBI personnel, was preclu
ded from entering the part of 
the Saturn facility in which the thefts had occurred. Nonethe-
less, it seems as probable as not that someone else was the 
thief. Additionally, Febus remained in KBI™s employ for 
months after the thefts occurred. 
KBI, it is plain, did not deem 
the thefts at the Saturn site as
 rendering Febus unfit for further 
employment.
8 The May 15 Telephone Calls 
In mid-June 1994, Saturn recei
ved its telephone bill for the 
month of May. The bill included the following charges for 
Sunday, May 15:
 9  8 In this general connection, see 
Big ﬁGﬂ Corp., 223 NLRB 1349 
(1976); 
Holiday Inn of America of San Bernardino
, 212 NLRB 280 
(1974), enf. denied 512 F.2d 1171 (9th Cir. 1975). 
9 The record is silent about whether KBI™s guards had access to a 
Saturn calling card. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472                       Sanatore (Saturn™s controller) checked to see what all those calls to 800 numbers were. He testified that they turned out to be ﬁsex lines and stuff like that.ﬂ (That testimony is not dis-puted.) The telephone bill data alone virtually demand the conclu-sion that all of the calls were made by one person, with the possible exception of the 5:41 p.m. call to Florida. Most obvi-ously, all of the calls except the one to Florida were to sex lines. Also, consider the timing of the calls. For the most part each call followed hard on the heels of the previous call. And at no time was more than one call in progress. Also note that sev-eral of the calls were to the same number: for example, the 6:01 a.m. call and the 8:13 a.m. call. As I discuss below, Sanatore thought that Febus was the one who made the calls and informed Netto of that. The question is whether Sanatore was correct.  A key issue in this regard is this: what time of the day did Febus arrive at Saturn on Sunday, May 15? Keep in mind that the first of the calls in question was placed at 5:12 p.m. The last call ended about 8:18 p.m.  At all relevant times the Saturn facility closed at 5 p.m. on Sundays. After that no one but the KBI guard and a few mem-bers of management had access to any part of the facility. (As discussed earlier, starting in March the KBI guards could not enter parts of the Saturn facility. But the part to which they did have access also gave access to Saturn™s telephone lines.) Netto testified that on Sundays KBI™s guards went on duty at Saturn at 9 p.m. even though the Saturn facility closed at 5 p.m. (Netto seemed unaware that this testimony did not square very well with his view that Febus made the callsŠperhaps because Netto mistakenly thought that the telephone bill™s reference to ﬁAM callﬂ meant that the call extended into the after-midnight hours.10)                                                                                                                                                         10 At the hearing Netto argued that the telephone calls in question ﬁbegan at 5:15 p.m. in the afternoon, and went through 7:00 o™clock the following morning.ﬂ  However ﬁAM callﬂ has nothing to do with the time of the call: it is listed under ﬁplace,ﬂ i.e., place called; and, as noted above, the last call was made at 8:13 p.m. and ended 5-minutes later. (The telephone company concerned advises that ﬁAM callﬂ means ﬁadult entertainment.ﬂ)                      Time (p.m.) on  May 15   Cost Length Of  call (min-  utes)  Cost  per minute   Number called  Place  called  Saturn line  (363-)  5:12 7.98 2 3.99 800Œ314Œ4629 AM call 1514 5:14 3.99 1 3.99  800Œ727Œ5683 AM call 1514 5:15 3.99 1 3.99  800Œ727Œ5683 AM call 1514 5:18 3.99  1 3.99 800Œ814Œ4634 AM call 1514 5:19 3.99 1 3.99 800Œ727Œ5683 AM call 1514 5:20 3.99 1 3.99 800Œ814Œ4635 AM call 1514 5:30 3.99 1 3.99 800Œ814Œ4629 AM call 1514 5:36 3.99 1 3.99 800Œ285Œ9037 AM call 1512 5:41 15.00 6 2.50 305Œ936Œ5201 North  Dade, FL 1514 via Saturn  calling card 5:49 31.92 8 3.99 800Œ587Œ9084 AM call 1513 6:01 19.95 5 3.99 800Œ587Œ9058 AM call 1512 8:13 19.95 5 3.99 800Œ587Œ9058 AM call 1514 Total Cost with tax: $133.77   The handwritten report that Febus submitted regarding his guard duty during the night of May 15Œ16 states that he was on duty  ﬁ6 pmŒ7 am (14 hrs).ﬂ I suppose ﬁ6 pmﬂ could be a mis-takeŠa dyslexic ﬁ9 pm.ﬂ But there is the ﬁ14 hrsﬂ entry, which would seem to indicate that Febus arrived at 5 p.m. (since 6 p.m. to 7 a.m. is only 13 hours) and certainly not at 9 p.m.  Febus testified that during the times he was on duty at Saturn no one else was present at the facility.   The odds are that Netto was wrong about the 9 p.m. starting time for guards at the Saturn facility on Sundays. Given Febus™ report, it is far more probable than not that Febus began his duty at Saturn no later than 6 p.m. on May 15. And given that, it is also more probable than not that Febus made all the calls in question: One person made all the calls (as discussed above); Febus surely made the 6:01 and 8:13 a.m. calls (since his report and his testimony show that he and only he was at the Saturn facility at those times); and Febus had access to the facility starting at 5 p.m., whether or not he considered himself on duty as early as 5 p.m.   Febus testified that he did not make the calls in question. But since that testimony conflicts with documentary evidence and with Febus™ testimony about being the only person present in Saturn facility, I give that testimony no weight.11 On July 1, Sanatore faxed Netto a copy of Saturn™s phone bill for May 15, a copy of Febus™ report for May 15Œ16, and a note that states:   TonyŒphone bill and guard report for Sunday 5Œ15Œ94Šwe close at 5 p.m. on Sundays. I am charging you back for this.  KBI laid off Febus on May 21. The first that KBI knew of the May 15 telephone calls was on July 1, when KBI received Saturn™s bill for the calls. On July 21 KBI terminated Febus for  11 I do not base this finding on any evaluation of Febus™ demeanor.  K.B.I. SECURITY SERVICES 473ﬁunsatisfactory performance,ﬂ 
violation of company policy,ﬂ 
and ﬁloss of jobsite.ﬂ
 12 The General Counsel points to evidence showing that, years 
before these events, KBI concluded that Rosenthal had made 
$25 worth of unauthorized calls from a customer™s facility. KBI 
took that $25 out of Rosenthal™s paycheck but otherwise took 
no action against him. That, the 
General Counsel argues, shows 
that KBI does not consider a guard™s unauthorized use of a 

customer™s telephone to be of much import. The important 
point that that raises is that ex
cept for the document that shows 
that KBI terminated Febus on July 21 for ﬁunsatisfactory per-
formanceﬂ and ﬁviolation of company policy,ﬂ there is no evi-
dence that KBI considers that a guard™s unauthorized use of a 
customer™s telephone renders 
the guard unfit for further em-
ployment. Netto did not so testif
y. On the other hand, in con-
sidering an individual™s fitne
ss for further employment, the 
unauthorized use of a telephone to
 make a personal call is one 
thing; using a customer™s telephone to run up more than $100 in 
charges for calls to sex lines is something else.
 Orlando FebusŒConclusion
 KBI laid off Febus and refused to recall him because of Fe-
bus™s protected activities. The question is whether, if KBI had 

not done so, the Company would 
have terminated Febus™s em-
ployment anyway when it learned (in July) of Febus™s improper 
use of Saturn™s telephones on May 15. See 
Axelson, Inc.
, 285 
NLRB 862, 865 (1987). As the Board put it in 
Tel Data Corp.
, 315 NLRB 364, 367 (1994): 
 [I]f an employer satisfies its burden of establishing that the 
discriminatee engaged in unpr
otected conduct for which the 
employer would have discharged any employee, reinstate-

ment is not ordered and backpay 
is terminated on the date that 
the employer first acquired knowledge of the misconduct.
13  It is not altogether clear that KBI has met this burden in that, 
as just discussed, there is only slim evidence that KBI ﬁwould 
have discharged any employeeﬂ (in the words of 
Tel Data) by 
reason of behavior comparable to Febus™ on May 15. But given 
the procedural posture of this
 case and the grotesque unseemli-ness of the May 15 calls themselves, I conclude that the Board 

ought not order that KBI reinstate Febus and that Febus™ back-pay should end on July 21, 1994 
(the date on which KBI termi-
nated Febus™ employment for 
unsatisfactory performance and 
violation of company policy).
                                                           
                                                           
12 The complaint refers only to Febus™ layoff on May 21 (and KBI™s 
failure to recall him), not to the Ju
ly 21 event. Thus KBI™s failure to 
answer the complaint does not constitute an admission that this July 21 
action against Febus stemmed from Febus™s protected activities. 
13 Quoting Marshall Durbin Poultry Co.
, 310 NLRB 68, 70 (1993). 
Hector Rosenthal  
There is no evidence that Rosenthal engaged in any activity 
that rendered him unfit for service with KBI. Indeed, Saturn™s 
Sanatore testified that: 
 We always had great faith and great trust in Mr. Rosenthal.  In 
fact, we actually requested that he stay on as our guard. . . . He 
was a very reliable person. 
 I conclude that, in Rosenthal™
s case, the usual remedy or-
dered by the BoardŠreinstate
ment and backpayŠis appropri-
ate.  
REMEDY The court of appeals modified the Board™s 1995 Order in this 
proceeding byŠ 
 striking from it the sections that require Febus and Rosenthal 
to be reinstated with backpay; we modify the notice that KBI 
is required to post by striking the paragraphs that refer to Fe-
bus and Rosenthal.
14   This remedy section and my
 recommended order reflect these modifications by the court of the Board™s 1995 Order. 
For the reasons stated in the Board™s 1995 Decision and Or-
der and in this supplemental decision, KBI must offer rein-
statement to Hector Rosenthal an
d make him whole for any loss 
of earnings and other benefits, computed on a quarterly basis 
from May 21, 1994, to date of 
proper offer of reinstatement, 
less any net interim earnings, as prescribed in 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
As for Orlando Febus, KBI must make him whole for any 
loss of earnings and other benefits for the period May 21 to 
July 21, 1994, less any net interim earnings, plus interest as 
computed in 
New Horizons for the Retarded
, supra. 
The Board™s Decision and Order in this proceeding required 
KBI to post notices at all of its 
facilities, not just at the Bridge-
port office, ﬁ[b]ecause KBI™s owner, Robert King, telephoning 
from KBI™s main office in New York, plainly was the instigator 
of the violations of the Actﬂ discussed in the decision.
15 The 
recommended Order similarly requi
res notices to be posted at 
all of KBI™s facilities.  
[Recommended Order omitted from publication.] 
 14 91 F.3d 291. 
15 318 NLRB at 270. 
 